Petrillo v Brighton Fire Dist. No. 5 (2022 NY Slip Op 03642)





Petrillo v Brighton Fire Dist. No. 5


2022 NY Slip Op 03642


Decided on June 3, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 3, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, PERADOTTO, CURRAN, AND BANNISTER, JJ.


446 CA 21-00887

[*1]JACQUELINE PETRILLO, PLAINTIFF-APPELLANT,
vBRIGHTON FIRE DISTRICT NO. 5, DEFENDANT-RESPONDENT. 


ANDREWS, BERNSTEIN, MARANTO & NICOTRA, PLLC, BUFFALO (ANDREW CONNELLY OF COUNSEL), FOR PLAINTIFF-APPELLANT.
UNDERBERG & KESSLER LLP, BUFFALO (COLIN D. RAMSEY OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Mark J. Grisanti, A.J.), entered May 19, 2021. The order, among other things, dismissed plaintiff's amended complaint in its entirety. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: June 3, 2022
Ann Dillon Flynn
Clerk of the Court